Citation Nr: 1342596	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant (Veteran) represented by:	South Carolina Division of 
	Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to December 1945.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a left knee disorder, therein characterized as left knee osteoarthritis.

In August 2011, the Board issued a decision in the above matter denying the Veteran's claim.  Following the promulgation of the decision, the Board received additional relevant evidence consisting of morning reports from the Veteran's active service.  The Board was unable to consider this evidence in the August 2011 decision as it had not been received by the Board and associated with the claims file prior to the decision.  As the newly submitted evidence tended to support the Veteran's assertion that he received medical treatment while in service, the Board decided in June 2012 to reconsider the August 2011 denial of his claim.  As such, in the June 2012 decision, the Board vacated its August 2011 decision.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

Following the vacatur, the Board remanded the claim for consideration by the agency of original jurisdiction of the additional evidence, and for clarification regarding whether the Veteran wanted to appear before a Board hearing.  In March 2013, the Board again remanded this matter for clarification regarding the matter of a hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response, VA, in a March 2013 letter to the Veteran, expressly requested whether he desired a hearing before the Board.  In April 2013, the Veteran indicated that he did not desire a hearing.  Most recently, the Board remanded this matter in May and July 2013 for additional medical inquiry.  The case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed the entire record and notes that no additional relevant information has been added to the record since the November 2013 Supplemental Statement of the Case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic left knee disability, to include osteoarthritis, was not shown in service or for many years thereafter, and any current left knee disability is unrelated to service or a disease or injury of service origin.  


CONCLUSION OF LAW

A left knee disability, to include osteoarthritis, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107, 5260 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA has obtained the Veteran's available STRs, although the record indicates that some of the Veteran's STRs may have been lost while in the possession of the government.  Specifically, the National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at that facility in 1973.  A letter dated in December 2009 outlined efforts that were attempted to obtain service records and concluded that all efforts were exhausted and that further attempts would be futile.  As such, the Board has particularly considered the doctrine of reasonable doubt in addressing whether the Veteran experienced an injury during service, as he has maintained.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA has also obtained relevant private and VA medical evidence, and has assisted the Veteran by affording him physical examinations.  Moreover, VA has afforded the Veteran the opportunity to appear before a hearing - before the RO and/or the Board - to provide testimony in support of his claim.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims service connection for a left knee disorder.  He contends that he injured his left knee during service, and that he has experienced residuals of the injury since discharge from service in 1945.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The record establishes that the Veteran has a current left knee disability.  Pursuant to the Board's July 2013 remand, the Veteran underwent VA compensation examination in September 2013.  The report of that examination notes that the examiner diagnosed the Veteran with left knee degenerative joint disease and a history of a patella injury.  The examiner also described the left knee as "unstable."  Moreover, a September 2013 VA x-ray report notes degenerative joint disease in the left knee.  

With regard to the second element of Hickson - i.e., whether the Veteran incurred a left knee disorder in service - the Board notes that the record lacks medical evidence documenting an in-service left knee injury.  The record contains no STRs documenting complaints, diagnoses, or treatment during service of a left knee disorder.  However, no record affirmatively demonstrates an absence of such evidence either - as indicated earlier, the Veteran's STRs are not available for review.  As such, it is possible that the missing STRs contained evidence favorable to the Veteran's claim.  Hence, the absence of such evidence will not be construed as unfavorable to his claim.  Indeed, the Board has closely reviewed other evidence of record in an effort to determine whether it indicates an in-service knee injury.  And in doing so, the Board finds the record in equipoise on whether the Veteran injured his left knee in service.  

On the one hand, no medical evidence shows an in-service knee injury.  On the other hand, in several lay statements of record, the Veteran asserts that he injured his left knee during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As the Veteran is competent to attest to symptoms such as the pain and limitation of function that would relate to a knee injury, his lay assertions are of probative value.  These symptoms, which the Veteran claims to have directly experienced, are observable in nature.  Further, the Board has found no evidence of record to question the credibility of the Veteran.  Rather, certain evidence of record strengthens his credibility regarding his claim to have injured himself during service.  Specifically, military records dated in September and October 1945 - known as "morning reports" - indicate that the Veteran received inpatient medical care during his five months of active duty.  

Nevertheless, the preponderance of the evidence of record is against finding that the Veteran's current left knee disability is related to an injury the Veteran received during active service that ended in December 1945.  Indeed, the earliest medical evidence of record of complaints of a left knee problem is found in VA treatment records dated in 2000, while the earliest medical evidence of a chronic left knee disorder is found in private and VA treatment records dated in the mid 2000s (reflecting the Veteran's complaints of knee pain and diagnoses of left knee arthritis), approximately 60 years following discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The Board further notes that medical evidence dated five years after service indicated that the Veteran did not then have a chronic left knee disorder.  In a June 1950 VA report of medical examination, complaints of back pain are detailed.  The report indicates that the Veteran reported no previous medical history of operations or injuries, indicates normal extremities, and is otherwise entirely negative for a knee disorder.  

Further, the only medical professionals of record to have commented expressly on the Veteran's claim found the Veteran's current problems likely unrelated to active service.  The September 2013 VA examiner indicated an examination of the Veteran and a review of the claims file.  The examiner detailed the Veteran's medical history, and his complaints regarding left knee disability.  And, in an October 2013 addendum report, the examiner provided an express opinion stating that the Veteran's left knee disorder was not related to service.  In support of the opinion, the examiner stated that current x-ray findings and the examination suggested osteoarthritis due to "lifelong wear and tear[.]"  The examiner found "nothing in the c-file to suggest that there was any knee injury which would have resulted in long term sequelae.  This is congruent with the medical literature."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The September 2013 medical report and opinion is of probative value because of its clear and concise conclusions, its detailed findings, its explanation of the findings, and its consistency with the objective evidence of record.  As indicated, medical evidence dated almost five years after service affirmatively indicates the absence of a chronic disorder, while evidence noting a chronic disorder indicates onset many years following service.  See Maxson, supra.  Hence, based upon the evidence of record, the Board finds that a chronic knee disorder did not result from service, and that the Veteran did not manifest arthritis of the left knee until many years after service (i.e., beyond one year following December 1945 discharge from service).  Objective medical findings of a left knee disorder are first shown in 2005, over 60 years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The record also contains a medical opinion from another VA healthcare professional, dated in November 2013.  This examiner similarly found the current left knee disorder likely unrelated to the Veteran's active service.  The examiner agreed with the September 2013 VA examiner that the evidence of record indicates that the Veteran's left knee arthritis is age related rather than related to any trauma during service.  This opinion, however, is of limited probative value because it is not based on an examination of the Veteran, as was requested in the May and July 2013 remands.  Nevertheless, it is of some evidentiary import that a medical professional reviewed the claims file, and concluded that the left knee disorder is likely unrelated to service.  At a minimum, it certainly cannot be construed as an opinion favorable to the Veteran's claim.    

In assessing the Veteran's claim, the Board has considered his lay assertions that his in-service injury relates to his current problems.  However, these comments are unpersuasive with regard to the issue of medical etiology.  As indicated earlier, the Veteran is competent to attest to symptoms he may observe or sense, such as pain or limitation of motion or function in his left leg.  See Jandreau, supra.  But the Veteran's statements regarding diagnosis and etiology of degenerative changes in his knee, or of patella disintegration, are of no probative value.  The disorders at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion linking an internal structural knee disorder noted in the 2000s to service that ended six decades earlier.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He does not have the training and expertise to provide medical evidence connecting service to the current symptoms.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence clearly indicates no relationship between the Veteran's service and his current left knee disability.     

Significantly, the Board notes the absence in the record of any competent medical opinion establishing a nexus or medical relationship between the current left knee problems and the Veteran's active service.  In making this finding, the Board has considered two comments of record from the Veteran's private treating physician.  In a May 2009 statement, the physician refers to an injury "years ago in military" when discussing the Veteran's "severe" left knee pain.  The same physician, in December 2010, indicated he had been treating the Veteran's left knee "for many years."  The Board finds that neither of these comments amounts to an opinion regarding etiology on which the Board can rely.  Nowhere in the record does the physician indicate a review of the claims file, or discuss the evidence of record indicating the absence of a chronic disorder following service.  Moreover, though the examiner indicates treatment for "many years" the physician does not specify the date treatment began.  Thus, though the first comment is accurate regarding an in-service injury, it cannot be relied upon in finding that that injury relates to the current disability.  Any connection between the two by the physician would be based on the Veteran's own medical history since service, rather than on objective medical principles.  LeShore v. Brown, 8 Vet App 406 (1995).  For a medical statement to have probative value, it should be corroborated by clinical data or other rationale explaining how a disorder would relate to service.    

In sum, the record indicates that the Veteran injured his left knee during service in 1945.  The record also documents that he has been diagnosed with a left knee disability since the mid 2000s.  However, the preponderance of the evidence of record indicates that the current problem is unrelated to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted in this matter, on either a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Entitlement to service connection for a left knee disorder is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


